Stephens, J.
1. Brock Candy Company sued Craton upon his promise in writing, which reads as follows: “I will be responsible for W. S. Austin up to $500.00, but not over that amount. I would be glad if you would extend to him that amount of credit.” Construing the promise either as one of suretyship or as a guaranty, it continued until revoked; and although the principal, *729Austin, paid to the plaintiff his entire indebtedness in an amount in excess of $500, which was created as a result of credit extended to him by the plaintiff upon the faith of the defendant’s promise, the defendant is nevertheless liable to the extent of $500 under his continuing promise, unrevoked, for a new and additional indebtedness afterwards created by Austin to the plaintiff. See the ruling in this case on demurrer to the petition, Brock Candy Co. v. Craton, 33 Ga. App. 690 (127 S. E. 619). Under the undisputed evidence the court properly directed a verdict for the plaintiff in the sum of $500.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.